Citation Nr: 0907441	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for enrollment in a Stationary 
Engineer Program with the Operating and Maintenance Engineers 
JATC beyond December 4, 2006.  


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel




INTRODUCTION

The Veteran served on active duty from June 1994 to February 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 decision rendered by the Muskogee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  



FINDINGS OF FACT

1. The Veteran was enrolled in a Stationary Engineer Program 
with the Operating and Maintenance Engineers JATC intended to 
run from May 14, 2003, to May 14, 2007.  

2.  The RO notified the Veteran in a March 2007 letter that 
the State Approving Agency had withdrawn it approval of the 
Stationary Engineer Program with the Operating and 
Maintenance Engineers JATC, effective December 4, 2006. 


CONCLUSION OF LAW

Payment is not warranted beyond December 4, 2006, for the 
Stationary Engineer Program at the Operating and Maintenance 
Engineers JATC.  38 U.S.C.A. §§ 3002, 3014, 3034, 3452, 3672 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7120, 21.7122, 21.7222 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible Veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  
[Emphasis added].

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State Approving Agency has 
approved as provided in § 21.7220 and which forms a part of a 
program of education as defined in § 21.7020(b)(23).  
Restrictions on this general rule are stated in § 21.7222(b).  
38 U.S.C.A. §§ 3002(3), 3452; 38 C.F.R. § 21.7120.  A program 
of education, in pertinent part, is any unit course or 
subject or combination of courses or subjects, which is 
pursued at an educational institution. 38 C.F.R. § 21.7020(b) 
(23).

However, VA will not pay educational assistance for an 
enrollment in any course that has not been approved by a 
State Approving Agency or by the VA when that agency acts as 
a State Approving Agency.  38 U.S.C.A. §§ 3034, 3672; 38 
C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.

In this case, an application for educational assistance 
benefits was received from the Veteran in March 2002.  In 
October 2003, a VA Form 22- 1999, Enrollment Certification, 
was received for the Veteran's enrollment at the Southern 
Nevada Operating & Maintenance Engineers Apprenticeship 
Training Trust from May 14, 2003, to May 13, 2007.  The 
Veteran's enrollment in this program was initially approved. 

However, review of the claims file shows that on December 12, 
2006, the Nevada State approving authority (SAA) withdrew its 
approval for the Operating & Maintenance Engineers JATC to 
train Veterans enrolled in the Stationary Engineer 
apprenticeship program effective December 4, 2006.  In March 
2007, the RO notified the Veteran that VA would not pay for 
benefits at that facility.  He was further informed that he 
had 13 months and 12 days of remaining Chapter 30 which he 
must use by February 18, 2012.  

The Veteran asserts that a VA official had informed "union 
officials" that any loss in certification would affect only 
new cases (enrollees), not anyone that had previously 
enrolled.  The Board is cognizant that the Veteran may have 
been misinformed regarding the affect on a change in the 
approval status of his educational program; however, that 
fact alone, if true, is insufficient to confer the necessary 
eligibility.  Indeed, the United States Court of Appeals for 
Veterans Claims has held that the remedy for breach of any 
obligation to provide accurate information about eligibility 
before or after discharge cannot involve payment of benefits 
where the statutory eligibility requirements for those 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(the payment of government benefits must be authorized by 
statute; the fact that a Veteran may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits).

For the period from December 4, 2006, the Southern Nevada 
Operating & Maintenance Engineers JATC was not approved by 
the State Approving Agency as a VA-approved institution.  
Since the school was not approved by the State Approving 
Agency from December 4, 2006, the courses offered by the 
institution in conjunction with the Stationary Engineer 
Program were not approved for VA purposes and not part of an 
approved program of education.  Thus, regrettably, payment 
may not be made for the Veteran's enrollment after December 
4, 2006, at that facility.  Where the law is dispositive, the 
claim must be denied because of the absence of legal merit or 
legal basis for allowance of the appeal.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Notwithstanding the above, the Board reiterates that the 
Veteran's original delimiting date was February 18, 2012.  
Moreover, he has the option to request equitable relief 
pursuant to 38 U.S.C.A. § 503 (West 2002) for payment of 
those courses he has already completed.  However, such an 
application must be made separately from the issue currently 
on appeal.  The Veteran should also be mindful that a grant 
of equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs, and is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).


ORDER

Payment for enrollment in the Stationary Engineer Program at 
the Southern Nevada Operating & Maintenance Engineers JATC 
beyond December 4, 2006, is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


